In a letter dated March 28, 1996, to the Clerk of the Appellate Courts, respondent Robert W. Butcher, of Kansas City, Kansas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1995 Kan. Ct. R. Annot. 219).
At the time respondent surrendered his license, there were seven separate complaints scheduled for hearing on May 8 and 9, 1996, before a panel of the Kansas- Board for Discipline of Attorneys. Four additional complaints had been received and docketed and were being investigated by the office of the Disciplinary Administrator. The complaints set for hearing on May 8 and 9, 1996, contained allegations of fading to return client files after respondent’s legal services had been terminated, failing to provide an accounting to clients of funds in respondent’s possession, failing to communicate with clients, failing to handle in a diligent fashion matters entrusted to respondent, preparing a journal entry containing false information and forging the signatures of a district judge and opposing counsel on the journal entry, and misrepresenting to a client and the court that a civil case had been settled when it had not.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Robert W. Butcher be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert W. Butcher from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1995 Kan. Ct. R. Annot. 222).